DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claim 1 and cancelled claim 4 which changes the scope of the claims and as such a new ground of rejection is issued.

In regards to the rejection of Claim(s) 1 Applicant asserts (pg. 6):
Applicant respectfully submits that none of the cited art, alone or in combination, teaches at least the foregoing limitation of amended claim 1. As such, Applicant respectfully submits that at least claim 1 is patentable over Cho and Taylor, for at least the reasons set forth above. Moreover, Applicant submits that the remaining claims should likewise be deemed allowable, at least by virtue of an ultimate dependence on allowable independent claim 1.
In response:
Examiner respectfully disagrees point to the rejection of claim 1 where the Examiner uses the combined teachings of Cho and Taylor to teach claim language a back end processing application (Fig. 6 of Cho processor 412. [0103] The processor 412 controls the overall operation of the wireless charger 410) that limits the high energy burst to a particular strength and duration dependent upon output from the proximity sensor (Fig. 7 S720 of Cho wireless charger 410 transmits charging power to the electronic device 400 in response to detecting a load change (i.e. limits duration and strength based proximity sensor)), the type and time of the principal non-charging use (Fig. 7 [0124] of Cho. When the wireless charger 410 receives approval for wireless charging from the payment device 420 (which is a POS terminal [0087]) , the wireless charging is performed between the wireless charger 410 and the electronic device 400 in step 720. [0026] lines 1-3, [0029] and Fig.2. of Taylor as specified below. Since the mobile device is simultaneously transferring payment information while receiving power from the charger 102, … therefore the charging strength and duration is a function on the time and duration of the payment processing). and a type of the mobile device (Fig. 7 S720 of Cho. power is transmitted to electronic device 400 which receives power from and make mobile payments to wireless payment system 430  (i.e. type of mobile device)) and maximum recharge capability of the mobile device (FIG. 9A S920-925 and [0136][0138]) of Cho).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 and 5-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 which recites “high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station simultaneously with and responsive to actuation of the principal non-charging use” which is unclear.
Specifically it is unclear how the high energy burst is provided simultaneously with actuation of the principal non-charging use while being provided in response to actuation of the principal non-charging use.
For example, in regards to claim language “ simultaneously with … actuation of the principal non-charging use”
[0025] of the specification recites “More particularly, as mobile payment systems typically perform processing in a “tap” lasting between 5 and 15 seconds, it is the case that the phone will be associated with the recharging circuit only for this same duration of time” .
In light of [0025], claim language “ simultaneously with … actuation of the principal non-charging use” can be interpreted as the high energy burst provided anytime during or for the full length of the 5 second duration of a 5 second  “tap”/processing action (i.e. non-principle charging use).
However, claim language “…responsive to actuation of the principal non-charging use”, can be interpreted as the high energy burst is provide after the initiation of the 5 second  “tap”/processing action (i.e. non-principle charging use).
Therefore based on the previous example, it is unclear how the high energy burst is provided at the same time and lasting the full duration length of the tap (i.e. simultaneously with … actuation of the principal non-charging use) while provided after the initiation of the “tap”/principle non-charging use.
Examiner will interpret as “high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station simultaneously with or responsive to actuation of the principal non-charging use”
Claims 2-3 and 5-21 are included in this rejection based on their dependence on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 which recites “high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station simultaneously with and responsive to actuation of the principal non-charging use” which is not supported in the specification and is therefore new matter.
Based on [0025] of the applicant’s specification and the example provided by the Examiner in the 112b above, the specification does not support the high energy burst being provided at the same time and lasting the full duration length of the tap (i.e. simultaneously with … actuation of the principal non-charging use) while provided after the initiation of the “tap”/principle non-charging use (i.e. “and responsive to actuation of the principal non-charging use” ) .
Claim 1 also recites “a back end processing application that limits the high energy burst to a particular strength and duration dependent upon …, a type and time duration of the principal non-charging use” which is not supported in the specification and is therefore new matter.
Specifically the specification does not support the strength and duration of the high energy burst is limited or based on a type and time duration of the principal non-charging use.
Claims 2-3 and 5-21 are included in this rejection based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-10, 12-13,15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670).
As to claim 1 Cho discloses an ultra-rapid mobile device charging system (Fig. 4,5b Wireless charger with payment system 420b/410b and mobile device 400 performs fast charging ([0138]), comprising: 
a mobile tap station having a principal non-charging use (Fig. 5b Payment device 420b with wireless charger 410 integrated within ([0097] lines 16-19. Receiving and processing payment information identified as “principal non-charging use”) provided upon a tap of the mobile device to the mobile tap station (Payment device 420b is an external payment device where the user makes a mobile payment attempt by “tagging” or putting the electronic device 400 on the external payment device 420 [0087]-[0088] lines 1-7); 
a high-energy rapid charging near field circuit (wireless charger in device 420b [0097] lines 16-19) capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station ( [0124] Fig. 7 700 When the electronic device 400 performs mobile payment in a low-battery state, the user tags or put the electronic device 400 on the external payment device 420 in a non-contact manner. Subsequently, wireless charging is performed between the wireless charger 410 and the electronic device 400 in step 720); 
the high energy burst is limited in field size by the high-energy rapid charging near field circuit ([0124] Wireless charging is performed by the wireless charger 410 to electronic device 400 in step 720. Therefore charger 410 limits field size of the wireless charging power).
Cho further discloses a proximity sensor (element that detects load change of electronic device) that limits the high energy burst to occurring only upon suitable placement of the mobile device in association with the mobile tap station (Fig. 7 S720 and [0125] when a load change due to the arrangement of the electronic device 400 is detected in the wireless charger 410, the wireless charger 410 may enter a power transmission mode and transmit charging power to the electronic device 400); and 
a back end processing application (Fig. 6 processor 412. [0103] The processor 412 controls the overall operation of the wireless charger 410) that limits the high energy burst to a particular strength and duration dependent upon output from the proximity sensor (Fig. 7 S720 wireless charger 410 transmits charging power to the electronic device 400 in response to detecting a load change (i.e. limits duration and strength based proximity sensor)), the type of the principal non-charging use (Fig. 7 [0124] When the wireless charger 410 receives approval for wireless charging from the payment device 420 (which is a POS terminal [0087]) , the wireless charging is performed between the wireless charger 410 and the electronic device 400 in step 720 (i.e. limits duration and strength based on type (POS terminal) of principal non-charging use), and a type of the mobile device (Fig. 7 S720 power is transmitted to electronic device 400 which receives power from and make mobile payments to wireless payment system 430  (i.e. type of mobile device)) and maximum recharge capability of the mobile device (FIG. 9A S920-925 illustrates the wireless charging process after the electronic device 400 makes a request for a mobile payment to the payment device 420. The wireless charger 410 may determine the power to be transmitted and performs this charging based on the amount of power that can be currently received to be greater as well as the maximum power that the electronic device 400 can receive ([0136][0138]). Cho further teaches the method of FIG. 9A S920-925 is performed to initiate fast charging and reduce a charging time for charging to the minimum amount of power required for the mobile payment. Therefore the strength and duration of charging by wireless charger 410 is dependent on the maximum power/ recharge capability that electronic device 400 can receive.)
Cho does not specifically state the high energy burst is limited in field size by the high-energy rapid charging near field circuit to extending only to approximately the physical dimensions of the mobile device.
However, it would be obvious to one of ordinary skill in the art for the high energy burst to extend only to approximately the physical dimensions of the mobile device (for example, in a case where the mobile device is <10cm away from the charger [0102]) in order to maintain a high energy field strength thereby charging the mobile device quickly and efficiently.
Cho does not disclose/teach the high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device simultaneously with and responsive to actuation of the principle non-charging use (interpreted as “high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station simultaneously with or responsive to actuation of the principal non-charging use”. See 112b rejection above).
In regards the high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device simultaneously with the actuation of the principle non-charging use, Taylor teaches high-energy rapid charging near field circuit providing high energy burst to the mobile device simultaneously with the actuation of the principle non-charging use ([0026] lines 1-3, [0029] and Fig.2 where concurrently with that transfer of payment information to supply 102, wireless power may be supplied to the device from supply 102. Since the mobile device is simultaneously transferring payment information while receiving power from the charger, it would be obvious to one of ordinary skill in the art for the charger to receive and process the payment information while the power is being transferred in order to save the user time).
In a case where Cho’s mobile device has adequate charge to transmit payment information (S725, Fig. 7), it would have been obvious to a person of ordinary skill in the art for Cho’s rapid charging near field circuit to continue charging while receiving mobile payment information in order to charge the battery as much as possible and save the user time. 
In regards to the high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device responsive to actuation of the principal non-charging use, Taylor also teaches charging the mobile device responsive to actuation of the principal non-charging use (the power supply system 102 may provide wireless power to the consumer 104 in exchange for a payment ([0021]). FIG. 9 and [0055] illustrates an exemplary process for paying for a charge. In block 902, the power supply system 102 waits for a consumer to request a charge. The consumer enters payment and the payment is verified in block 906 (i.e. principle non-charging use). When the payment is being verified and made in block 906-910, the device is charged (step 922))
In a case where Cho’s mobile device has transmitted payment information after receiving adequate charge (S725-742, Fig. 7), it would have been obvious to a person of ordinary skill in the art for Cho’s rapid charging near field circuit to continue charging after/in response to the mobile payment information being received and processed in order to continue receiving charge beyond the minimum amount to use for device future usage. 
Cho does not disclose/teach the back end processing application that limits the high energy burst to a particular strength and duration dependent upon a time duration of the principal non-charging use.
Taylor teaches limiting the high energy burst to a particular strength and duration dependent upon a time duration of the principal non-charging use ([0026] lines 1-3, [0029] and Fig.2. Since the mobile device is simultaneously transferring payment information while receiving power from the charger 102, it would be obvious to one of ordinary skill in the art for the charger to receive and process the payment information while the power is being transferred in order to save the user time. Thus the charging strength and duration is a function on the time and duration of the payment processing).
In a case where Cho’s mobile device has adequate charge to transmit payment information (S725, Fig. 7), it would have been obvious to a person of ordinary skill in the art for Cho’s back end processing application to is simultaneously transferring payment information while receiving power from the charger 102 (i.e. limit the strength and duration of high energy burst dependent upon a time duration of the principal non-charging use) in order to save time by charging the battery as much as possible while processing the payment. 
As to claim 2 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the charging comprises a substantially complete charging (Fig. 7, 722 charging progress of battery identified as “substantially complete charging”)
As to claim 3 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the charging comprises an incremental charging (Fig. 7, 725 continuous monitoring of charging progress until sufficient charging for payment has been performed (i.e. repeating step 725 until “YES”) indicates incremental charging). 
As to claim 4 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 3.
Cho in view of Taylor does not disclose/teach wherein the incremental charging comprises a charging in a range of 5%-15%. 
However, absent an objective showing of criticality with regards to the claimed charging range of 5%-15%, it would have been obvious to one of ordinary skill in the art through routine experimentation to determine the sufficient charging range that would ensure that enough charge was available to make a mobile payment as taught by Cho [0002] and Fig. 7 725.
As to claim 5 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is a financial transaction (Payment device 420b is an external payment device [0087]-[0088] lines 1-7). 
As to claim 7 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is provided by a near-field communication tag ([0095] of Cho device 420 may also include an NFC type external payment device therein) . 
As to claim 9 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the back end processing application is included within application code for the principal non-charging use (Fig. 6 where the payment device 420 (i.e. principle non-charging use) incudes processor 421 identified as “back end processor”. See [0121] where the processor 421 may display a payment result on the display unit 422 via an approval process for the final payment amount. (i.e back end processing comprising code for the principal non-charging use)
As to claim 10 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the back end processing application (processor 412) is distinct from application code for the principal non-charging use (See Fig. 6 where processor 412 for wireless charging is distinct from processor 421 (i.e. “back end processor” for principle non-charging use).
As to claim 12 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the high energy burst of the high-energy rapid charging near field circuit is field-based ([0102] of Cho where the transmitter adopts a resonance scheme to supply power in an AC waveform. It is well known to one of ordinary skill in the art that resonant technique in wireless power transmission relies on a high-frequency oscillating magnetic field.)
As to claim 13 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the high-energy rapid charging near field circuit is one of inductive, conductive, or radiative ([0102] of Cho…transmitter adopts electromagnetic induction scheme.
As to claim 15 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein a strength of the high energy burst is limited based on the type of the mobile device (Fig. 9 and [0138] of Cho the wireless charger 410 may identify information on a signal strength and a battery state (i.e. type of mobile device) by checking information included in the response in step 920. The wireless charger 410 may determine the power to be transmitted to the electronic device 400 based on information included in the response, and may perform wireless charging by transmitting the power in step 925. 
As to claim 21 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein an elapsed time of the high energy burst is limited (Fig. 7, 725 continuous monitoring of charging progress until sufficient charging for payment has been performed (i.e. repeating step 725 until “YES”)).  It would be obvious to one of ordinary skill in the art to limit the charging of Cho in order to preserve charging energy and manage energy costs. 
As to claim 22 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 21.
Cho in view of Taylor does not disclose/teach wherein the elapsed time limitation is in a range of 5 to 15 seconds. 
However, absent an objective showing of criticality with regards to the claimed time range of 5-15 seconds, it would have been obvious to one of ordinary skill in the art through routine experimentation to determine the sufficient time range that would ensure that enough charge was available to make a mobile payment as taught by Cho [0002] and Fig. 7 725.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of BOUDA (US 20180047023).
As to claim 6 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho does not disclose/teach wherein the principal non-charging use is a physical unlocking transaction
Bouda teaches wherein the principal non-charging use is a physical unlocking transaction ([0061] the POS device could be an electronic door lock and the transaction could be the unlocking of the door so that the mobile communication device can be used as a door key).
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the principal non-charging use is a physical unlocking transaction, as taught by Bouda as it is a simple substitution of one known element for another to obtain predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of KOEPPEL (US 20180191205).
As to claim 8 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the principal non-charging use is provided by near-field Bluetooth. 
Koeppel teaches wherein the principal non-charging use is provided by near-field Bluetooth ([0006] [0008] when a first mobile device (i.e. reader) and a second mobile device communicate wirelessly via a Bluetooth).
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the principal non-charging use is provided by near-field Bluetooth, as taught by Koeppel in order to use well known established communication standards to communicate with multiple devices.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Bruning (US 20040066169).
As to claim 11 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based.  
Bruning teaches wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based ([0016] It is possible that the charge port 120 optionally includes a port for wire charging (by contact), for example, when wireless charging is not practical, or the contactless charging might take too long as compared with the wired charging) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based, in order to speed up charging when contactless charging might take too long as compared with the wired charging as taught by Bruning [0016]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Wright (US 8310201).
As to claim 14 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the high-energy rapid charging near field circuit is directional.  
Wright teaches wherein the high-energy rapid charging near field circuit is directional (a first relatively directional antenna may be used to focus a part of the wireless energy towards the wireless charging circuit. Column 13 lines 21-28) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the high-energy rapid charging near field circuit is directional in order to focus a part of the wireless energy towards the wireless charging circuit as taught by Wright (Column 13 lines 21-28), thereby increasing charging efficiency.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Orris (US 20180351388).
As to claim 16 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit. 
Orris teaches wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit (Fig. 2B ridge 122 with outer surface 202) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit in order to keep the mobile device stable, preventing damage and loss.
As to claim 17 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 16. 
Cho in view of Taylor does not disclose/teach wherein the physical guides comprise a lower tray having upturned corners.
Orris teaches wherein the physical guides comprise a lower tray having upturned corners (Fig. 2B ridge 122 with outer surface 202 identified as upturned corner. Although Orris shows only one upturned corner on one side, it would be obvious to one of ordinary skill in the art for Orris to have at least two upturned corners in order to keep the mobile device stable, preventing damage and loss)
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the physical guides comprise a lower tray having upturned corners in order to keep the mobile device stable preventing damage and loss.
As to claim 18 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach further comprising a cognizable indicator of emission of the high energy burst.
Orris teaches further comprising a cognizable indicator of emission of the high energy burst ([0044] ..LED may emit a first color to indicate that remote unlocking device 110 charging is in progress) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to comprise a cognizable indicator of emission of the high energy burst in order to enable a user to see that charging is in progress.
As to claim 19 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 18.
Cho in view of Taylor does not disclose/teach wherein the cognizable indicator comprises a light emitting diode. 
Orris teaches wherein the cognizable indicator comprises a light emitting diode ([0044] ..LED may emit a first color to indicate that remote unlocking device 110 charging is in progress)
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the cognizable indicator comprises a light emitting diode in order to enable a user to see that charging is in progress.
As to claim 20 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 18, wherein the cognizable indicator is audible. 
Cho in view of Taylor in view of Orris does not disclose/teach wherein the cognizable indicator is audible.  
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the wherein the cognizable indicator is audible in order to enable a user to know when charging is complete when the user is not in a range to see a visual indicator.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	

 /DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859